


Exhibit 10.10
  
WEBSENSE, INC.


2000 EMPLOYEE STOCK PURCHASE PLAN


As Amended by the Board July 22, 2009
As Amended by the Board January 25, 2011
As Amended and Restated by the Board January 22, 2013
As Approved by the stockholders _______, 2013




I.    PURPOSE OF THE PLAN


This Employee Stock Purchase Plan is intended to promote the interests of
Websense, Inc., a Delaware corporation, by providing eligible employees with the
opportunity to acquire a proprietary interest in the Corporation through
participation in a payroll deduction-based employee stock purchase plan designed
to qualify under Section 423 of the Code.


Capitalized terms herein shall have the meanings assigned to such terms in the
attached Appendix.


II.    ADMINISTRATION OF THE PLAN


The Plan Administrator shall have full authority to interpret and construe any
provision of the Plan and to adopt such rules and regulations for administering
the Plan as it may deem necessary in order to comply with the requirements of
Code Section 423. Decisions of the Plan Administrator shall be final and binding
on all parties having an interest in the Plan.


III.    STOCK SUBJECT TO PLAN


A.    The stock purchasable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock, including shares of Common Stock purchased
on the open market. The number of shares of Common Stock reserved for issuance
under the Plan is 6,925,905, which consists of (i) 500,000 shares initially
authorized upon adoption of the Plan by the Board on February 11, 2000, (ii) an
aggregate of 4,425,905 shares authorized pursuant to automatic annual increases
beginning on January 1, 2001 and ending January 1, 2010, and (iii) 2,000,000
shares authorized by the Board as of January 22, 2013. If any purchase right
granted under the Plan terminates without having been exercised in full, the
shares of Common Stock not purchased under such purchase right will again become
available for issuance under the Plan.


B.    Should any change be made to the Common Stock by reason of any merger,
consolidation, reorganization, reincorporation, stock split, stock dividend,
dividend in property other than cash, large nonrecurring cash dividend,
liquidating

1.

--------------------------------------------------------------------------------




dividend, recapitalization, combination of shares, change in corporate structure
or other similar equity restructuring transaction (as that term is used in
Financial Accounting Standards Board Accounting Standards Codification Topic 718
or any successor thereto), exchange of shares or other change affecting the
outstanding Common Stock as a class without the Corporation's receipt of
consideration, appropriate adjustments shall be made to (i) the maximum number
and class of securities issuable under the Plan, (ii) the maximum number and
class of securities subject to the Per Participant Purchase Date Limit described
in Section VII.D. of the Plan, (iii) the maximum number and class of securities
subject to the Aggregate Purchase Date Limit described in Section VII.D. of the
Plan and (iv) the number and class of securities and the price per share in
effect under each outstanding purchase right in order to prevent the dilution or
enlargement of benefits thereunder.


IV.    OFFERING PERIODS


A.    Shares of Common Stock shall be offered for purchase under the Plan
through a series of overlapping offering periods until such time as (i) the
maximum number of shares of Common Stock available for issuance under the Plan
shall have been purchased or (ii) the Plan shall have been sooner terminated.


B.    Each offering period shall be of such duration (not to exceed twenty-four
(24) months) as determined by the Plan Administrator prior to the start date of
such offering period. The initial offering period commenced on the date the
underwriting agreement for the initial public offering of Websense, Inc. was
signed, and ended on the last business day in April 2002. Offering periods shall
commence at semi-annual intervals on the first business day of May and November
each year over the term of the Plan. Accordingly, except for the initial
offering period, two (2) separate offering periods shall commence in each
calendar year the Plan remains in existence.


C.    Each offering period shall consist of a series of one or more successive
Purchase Intervals. Purchase Intervals shall run from the first business day in
May to the last business day in October each year and from the first business
day in November each year to the last business day in April in the following
year. However, the first Purchase Interval in effect under the initial offering
period commenced at the Effective Time and terminated on the last business day
in October 2000.


D.    Should the Fair Market Value per share of Common Stock on any Purchase
Date within an offering period be less than the Fair Market Value per share of
Common Stock on the start date of that offering period, then that offering
period shall automatically terminate immediately after the purchase of shares of
Common Stock on such Purchase Date, and a new offering period shall commence on
the next business day following such Purchase Date. The new offering period
shall have a duration of twenty (24) months, unless a shorter duration is
established by the Plan Administrator within five (5) business days following
the start date of that offering period. All individuals participating in the
terminated offering period shall automatically be transferred to the new
offering period.



2.

--------------------------------------------------------------------------------




V.    ELIGIBILITY


A.     Each individual who is an Eligible Employee on the start date of any
offering period under the Plan may enter that offering period on such start
date.


B.    To participate in the Plan for a particular offering period, the Eligible
Employee must complete the enrollment forms prescribed by the Plan Administrator
(including a stock purchase agreement and a payroll deduction authorization) and
file such forms with the Plan Administrator (or its designate) on or before the
start date of that offering period in accordance with the terms prescribed by
the Plan Administrator.


VI.    PAYROLL DEDUCTIONS


A.    The payroll deduction authorized by the Participant for purposes of
acquiring shares of Common Stock during an offering period may be any multiple
of one percent (1%) of the Cash Earnings paid to the Participant during each
Purchase Interval within that offering period, up to a maximum of fifteen
percent (15%). The deduction rate so authorized shall continue in effect
throughout the offering period, except to the extent such rate is changed in
accordance with the following guidelines:


(i)    The Participant may, at any time during the offering period, reduce his
or her rate of payroll deduction to become effective as soon as possible after
filing the appropriate form with the Plan Administrator. The Participant may
not, however, effect more than one (1) such reduction per Purchase Interval. The
Plan Administrator may impose a deadline before any Purchase Date for effecting
such reduction.


(ii)    The Participant may, prior to the commencement of any new Purchase
Interval within the offering period, increase the rate of his or her payroll
deduction by filing the appropriate form with the Plan Administrator. The new
rate (which may not exceed the fifteen percent (15%) maximum) shall become
effective on the start date of the first Purchase Interval following the filing
of such form. The Plan Administrator may impose a deadline before the start date
of a Purchase Interval for effecting such increase.


B.    Payroll deductions shall begin on the first pay day administratively
feasible following the start of the offering period in which the Participant in
enrolled and shall (unless sooner terminated by the Participant) continue
through the pay day ending with or immediately prior to the last day of that
offering period. The amounts so collected shall be credited to the Participant's
book account under the Plan, but no interest shall be paid on the balance from
time to time outstanding in such account. The amounts collected from the
Participant shall not be required to be held in any segregated account or trust
fund and may be commingled with the general assets of the Corporation and used
for general corporate purposes.



3.

--------------------------------------------------------------------------------




C.    Payroll deductions shall automatically cease upon the termination of the
Participant's purchase right in accordance with the provisions of the Plan.


D.    The Participant's acquisition of Common Stock under the Plan on any
Purchase Date shall neither limit nor require the Participant's acquisition of
Common Stock on any subsequent Purchase Date, whether within the same or a
different offering period.


VII.    PURCHASE RIGHTS


A.    GRANT OF PURCHASE RIGHTS. A Participant shall be granted a separate
purchase right for each offering period in which he or she participates. The
purchase right shall be granted on the start date of the offering period and
shall provide the Participant with the right to purchase shares of Common Stock,
in a series of successive installments during that offering period, upon the
terms set forth below. The Participant shall execute a stock purchase agreement
embodying such terms and such other provisions (not inconsistent with the Plan)
as the Plan Administrator may deem advisable.


Under no circumstances shall purchase rights be granted under the Plan to any
Eligible Employee if such individual would, immediately after the grant, own
(within the meaning of Code Section 424(d)) or hold outstanding options or other
rights to purchase, stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Corporation or any
Corporate Affiliate.


B.    EXERCISE OF THE PURCHASE RIGHT. Each purchase right shall be automatically
exercised in installments on each successive Purchase Date within the offering
period, and shares of Common Stock shall accordingly be purchased on behalf of
each Participant on each such Purchase Date. The purchase shall be effected by
applying the Participant's payroll deductions for the Purchase Interval ending
on such Purchase Date to the purchase of whole shares of Common Stock at the
purchase price in effect for the Participant for that Purchase Date.


C.    PURCHASE PRICE. The purchase price per share at which Common Stock will be
purchased on the Participant's behalf on each Purchase Date within the
particular offering period in which he or she is participating shall be equal to
eighty-five percent (85%) of the lower of (i) the Fair Market Value per share of
Common Stock on the start date of that offering period or (ii) the Fair Market
Value per share of Common Stock on that Purchase Date.


D.    NUMBER OF PURCHASABLE SHARES. The number of shares of Common Stock
purchasable by a Participant on each Purchase Date during the offering period
shall be the number of whole shares obtained by dividing the amount collected
from the Participant through payroll deductions during the Purchase Interval
ending with that Purchase Date by the purchase price in effect for the
Participant for that Purchase Date. However, the maximum number of shares of
Common Stock purchasable per

4.

--------------------------------------------------------------------------------




Participant on any one Purchase Date (with respect to all offering periods in
which such Participant is enrolled including such Purchase Date) shall not
exceed 2,500 shares, subject to periodic adjustments in the event of certain
changes in the Corporation's capitalization (the “Per Participant Purchase Date
Limit”). However, the Plan Administrator shall have the discretionary authority,
exercisable at any time, to increase or decrease the Per Participant Purchase
Date Limit, to become effective no earlier than the next offering period
beginning on or after such exercise of authority. In addition, the maximum
number of shares of Common Stock purchasable in total by all Participants in the
Plan on any one Purchase Date (with respect to all offering periods including
such Purchase Date) shall not exceed 500,000 shares, subject to periodic
adjustments in the event of certain changes in the Corporation's capitalization
(the “Aggregate Purchase Date Limit”). However, the Plan Administrator shall
have the discretionary authority, exercisable prior to any Purchase Date, to
increase or decrease the Aggregate Purchase Date Limit, to become effective for
such Purchase Date or for any Purchase Date thereafter.


E.    EXCESS PAYROLL DEDUCTIONS. Any payroll deductions not applied to the
purchase of shares of Common Stock on any Purchase Date because they are not
sufficient to purchase a whole share of Common Stock shall be held for the
purchase of Common Stock on the next Purchase Date. However, any payroll
deductions not applied to the purchase of Common Stock by reason of the Per
Participant Purchase Date Limit, the Aggregate Purchase Date Limit or the
limitation on the number of shares issuable under the Plan shall be promptly
refunded.


F.    TERMINATION OF PURCHASE RIGHT. The following provisions shall govern the
termination of outstanding purchase rights:


(i)    A Participant may, at any time prior to the next scheduled Purchase Date
in the offering period, terminate his or her outstanding purchase right by
filing the appropriate form with the Plan Administrator (or its designate), and
no further payroll deductions shall be collected from the Participant with
respect to the terminated purchase right. The Plan Administrator may impose a
deadline before any Purchase Date for effecting such termination. Any payroll
deductions collected during the Purchase Interval in which such termination
occurs shall, at the Participant's election, be immediately refunded or held for
the purchase of shares on the next Purchase Date. If no such election is made at
the time such purchase right is terminated, then the payroll deductions
collected with respect to the terminated right shall be refunded as soon as
possible.


(ii)    The termination of such purchase right shall be irrevocable, and the
Participant may not subsequently rejoin the offering period for which the
terminated purchase right was granted. In order to resume participation in any
subsequent offering period, such individual must re-enroll in the Plan (by
making a timely filing of the prescribed enrollment forms) on or before the
start date of that offering period.



5.

--------------------------------------------------------------------------------




(iii)    Should the Participant cease to remain an Eligible Employee for any
reason (including death, disability or change in status) while his or her
purchase right remains outstanding, then that purchase right shall immediately
terminate, and all of the Participant's payroll deductions for the Purchase
Interval in which the purchase right so terminates shall be immediately
refunded. However, should the Participant cease to remain in active service by
reason of an approved unpaid leave of absence, then the Participant shall have
the right, exercisable up until the last business day of the Purchase Interval
in which such leave commences, to (a) withdraw all the payroll deductions
collected to date on his or her behalf for that Purchase Interval or (b) have
such funds held for the purchase of shares on his or her behalf on the next
scheduled Purchase Date. In no event, however, shall any further payroll
deductions be collected on the Participant's behalf during such leave. Upon the
Participant's return to active service (x) within ninety (90) days following the
commencement of such leave or (y) prior to the expiration of any longer period
for which such Participant's right to reemployment with the Corporation is
guaranteed by statute or contract, his or her payroll deductions under the Plan
shall automatically resume at the rate in effect at the time the leave began,
unless the Participant withdraws from the Plan prior to his or her return. An
individual who returns to active employment following a leave of absence that
exceeds in duration the applicable (x) or (y) time period will be treated as a
new Employee for purposes of subsequent participation in the Plan and must
accordingly re-enroll in the Plan (by making a timely filing of the prescribed
enrollment forms) on or before the start date of any subsequent offering period
in which he or she wishes to participate.


G.    CHANGE IN CONTROL. Each outstanding purchase right shall automatically be
exercised, immediately prior to the effective date of any Change in Control, by
applying the payroll deductions of each Participant for the Purchase Interval in
which such Change in Control occurs to the purchase of whole shares of Common
Stock at a purchase price per share equal to eighty-five percent (85%) of the
lower of (i) the Fair Market Value per share of Common Stock on the start date
of the offering period in which the Participant is enrolled at the time of such
Change in Control (ii) the Fair Market Value per share of Common Stock
immediately prior to the effective date of such Change in Control. However, the
Per Participant Purchase Date Limit shall continue to apply to any such
purchase, but not the Aggregate Purchase Date Limit.


The Corporation shall use its best efforts to provide at least ten (10) days'
prior written notice of the occurrence of any Change in Control, and
Participants shall, following the receipt of such notice, have the right to
terminate their outstanding purchase rights prior to the effective date of the
Change in Control.


H.    PRORATION OF PURCHASE RIGHTS. Should the total number of shares of Common
Stock to be purchased pursuant to outstanding purchase rights on any particular
date exceed the number of shares then available for issuance under the Plan or
exceed the Per Participant Purchase Date Limit or Aggregate Purchase Date Limit,
the Plan Administrator shall make a pro-rata allocation of the available shares
on

6.

--------------------------------------------------------------------------------




a uniform and nondiscriminatory basis, and the payroll deductions of each
Participant, to the extent in excess of the aggregate purchase price payable for
the Common Stock pro-rated to such individual, shall be refunded.


I.    ASSIGNABILITY. The purchase right shall be exercisable only by the
Participant and shall not be assignable or transferable by the Participant.


J.    STOCKHOLDER RIGHTS. A Participant shall have no stockholder rights with
respect to the shares subject to his or her outstanding purchase right until the
shares are purchased on the Participant's behalf in accordance with the
provisions of the Plan and the Participant has become a holder of record of the
purchased shares.


VIII.    ACCRUAL LIMITATIONS


A.    No Participant shall be entitled to accrue rights to acquire Common Stock
pursuant to any purchase right outstanding under this Plan if and to the extent
such accrual, when aggregated with (i) rights to purchase Common Stock accrued
under any other purchase right granted under this Plan and (ii) similar rights
accrued under other employee stock purchase plans (within the meaning of Code
Section 423)) of the Corporation or any Corporate Affiliate, would otherwise
permit such Participant to purchase more than Twenty-Five Thousand Dollars
($25,000.00) worth of stock of the Corporation or any Corporate Affiliate
(determined on the basis of the Fair Market Value per share on the date or dates
such rights are granted) for each calendar year such rights are at any time
outstanding.


B.    For purposes of applying such accrual limitations to the purchase rights
granted under the Plan, the following provisions shall be in effect:


(i)    The right to acquire Common Stock under each outstanding purchase right
shall accrue in a series of installments on each successive Purchase Date during
the offering period on which such right remains outstanding.


(ii)    No right to acquire Common Stock under any outstanding purchase right
shall accrue to the extent the Participant has already accrued in the same
calendar year the right to acquire Common Stock under one or more other purchase
rights at a rate equal to Twenty-Five Thousand Dollars ($25,000.00) worth of
Common Stock (determined on the basis of the Fair Market Value per share on the
date or dates of grant) for each calendar year such rights were at any time
outstanding.


C.    If by reason of such accrual limitations, any purchase right of a
Participant does not accrue for a particular Purchase Interval, then the payroll
deductions that the Participant made during that Purchase Interval with respect
to such purchase right shall be promptly refunded.



7.

--------------------------------------------------------------------------------




D.    In the event there is any conflict between the provisions of this Article
and one or more provisions of the Plan or any instrument issued thereunder, the
provisions of this Article shall be controlling.


IX.    EFFECTIVE DATE AND TERM OF THE PLAN


A.    The Plan was adopted by the Board on February 11, 2000, and became
effective at the Effective Time.


B.    Unless sooner terminated by the Board, the Plan shall terminate upon the
earlier of (i) the date on which all shares available for issuance under the
Plan shall have been sold pursuant to purchase rights exercised under the Plan
or (ii) the date on which all purchase rights are exercised in connection with a
Change in Control. No further purchase rights shall be granted or exercised, and
no further payroll deductions shall be collected, under the Plan following such
termination.


X.    AMENDMENT OF THE PLAN


A.    The Board may alter, amend, suspend or terminate the Plan at any time to
become effective as determined by the Board. However, the Plan may be amended or
terminated immediately upon Board action, if and to the extent necessary to
assure that the Corporation will not recognize, for financial reporting
purposes, any compensation expense in connection with the shares of Common Stock
offered for purchase under the Plan, should the financial accounting rules
applicable to the Plan at the Effective Time be subsequently revised so as to
require the Corporation to recognize compensation expense in the absence of such
amendment or termination.


B.    In no event may the Board effect any of the following amendments or
revisions to the Plan without the approval of the Corporation's stockholders:
(i) increase the number of shares of Common Stock issuable under the Plan,
except for permissible adjustments in the event of certain changes in the
Corporation's capitalization, (ii) alter the purchase price formula so as to
reduce the purchase price payable for the shares of Common Stock purchasable
under the Plan or (iii) modify the eligibility requirements for participation in
the Plan.


XI.    GENERAL PROVISIONS


A.    All costs and expenses incurred in the administration of the Plan shall be
paid by the Corporation; however, each Plan Participant shall bear all costs and
expenses incurred by such individual in the sale or other disposition of any
shares purchased under the Plan.


B.    Nothing in the Plan shall confer upon the Participant any right to
continue in the employ of the Corporation or any Corporate Affiliate for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Corporation (or any Corporate Affiliate employing such person)
or of the Participant, which rights are

8.

--------------------------------------------------------------------------------




hereby expressly reserved by each, to terminate such person's employment at any
time for any reason, with or without cause.


C.    References in the Plan to a “business day” shall mean any day on which the
exchange(s) or market(s) on which the shares of Common Stock are listed,
including but not limited to the NYSE, Nasdaq Global Select Market, the Nasdaq
Global Market, the Nasdaq Capital Market or any successors thereto, is open for
trading.


D.    The provisions of the Plan shall be governed by the laws of the State of
New York without resort to that State's conflict-of-laws rules.

9.

--------------------------------------------------------------------------------




APPENDIX




The following definitions shall be in effect under the Plan:


A.     BOARD shall mean the Corporation's Board of Directors.


B.     CASH EARNINGS shall mean (i) the regular base salary and commission
payments paid to a Participant by one or more Participating Companies during
such individual's period of participation in one or more offering periods under
the Plan. Such Cash Earnings shall be calculated before deduction of (A) any
income or employment tax withholdings or (B) any contributions made by the
Participant to any Code Section 401(k) salary deferral plan or any Code Section
125 cafeteria benefit program now or hereafter established by the Corporation or
any Corporate Affiliate. However, Cash Earnings shall NOT include any
contributions made by the Corporation or any Corporate Affiliate on the
Participant's behalf to any employee benefit or welfare plan now or hereafter
established (other than Code Section 401(k) or Code Section 125 contributions
deducted from such Cash Earnings).


C.    CHANGE IN CONTROL shall mean a change in ownership of the Corporation
pursuant to any of the following transactions:


(i)     a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation's
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction, or


(ii)     the sale, transfer or other disposition of all or substantially all of
the assets of the Corporation in complete liquidation or dissolution of the
Corporation, or


(iii)     the acquisition, directly or indirectly, by a person or related group
of persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by or is under common control with the Corporation) of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation's outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation's stockholders.


D.    CODE shall mean the Internal Revenue Code of 1986, as amended, including
any applicable regulations and guidance thereunder.


E.    COMMON STOCK shall mean the Corporation's common stock.



A-1.

--------------------------------------------------------------------------------




F.     CORPORATE AFFILIATE shall mean any parent or subsidiary corporation of
the Corporation (as determined in accordance with Code Section 424), whether now
existing or subsequently established.


G.     CORPORATION shall mean Websense, Inc., a Delaware corporation, and any
corporate successor to all or substantially all of the assets or voting stock of
Websense, Inc. that shall by appropriate action adopt the Plan.


H.     EFFECTIVE TIME shall mean the time at which the Underwriting Agreement is
executed and the Common Stock priced for the initial public offering of such
Common Stock. Any Corporate Affiliate that becomes a Participating Corporation
after such Effective Time shall designate a subsequent Effective Time with
respect to its employee-Participants.


I.     ELIGIBLE EMPLOYEE shall mean any person who is employed by a
Participating Corporation on a basis under which he or she is regularly expected
to render more than twenty (20) hours of service per week for more than five (5)
months per calendar year for earnings considered wages under Code Section 3401
(a). Employees in jurisdictions outside of the United States will not be
“eligible employees” under a particular offering period if, as of the start of
the offering period, the grant of purchase rights under such offering period
would not be in compliance with the applicable laws, regulations or requirements
of any jurisdiction in which the employee resides or is employed, as determined
in the sole discretion of the Plan Administrator.


J.     FAIR MARKET VALUE per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:


(i)    If the Common Stock is listed on any established stock exchange or traded
on any established market, then the Fair Market Value shall be the closing
selling price per share of Common Stock on the date in question, as quoted on
such exchange or market (or the exchange or market with the greatest volume of
trading in Common Stock) on the date of determination, as reported in such
source as the Plan Administrator deems reliable. If there is no closing selling
price for the Common Stock on the date of determination, then the Fair Market
Value shall be the closing selling price on the last preceding date for which
such quotation exists.


(ii)    In the absence of such markets for the Common Stock, the Fair Market
Value will be determined by the Plan Administrator in good faith in compliance
with applicable laws.


(iii)    For purposes of the initial offering period that began at the Effective
Time, the Fair Market Value was deemed to be equal to the price per share at
which the Common Stock was sold in the initial public offering pursuant to the
Underwriting Agreement.



A-2.

--------------------------------------------------------------------------------




K.    1933 ACT shall mean the Securities Act of 1933, as amended.


L.    PARTICIPANT shall mean any Eligible Employee of a Participating
Corporation who is actively participating in the Plan.


M.    PARTICIPATING CORPORATION shall mean the Corporation and such Corporate
Affiliate(s) as may be authorized from time to time by the Board to extend the
benefits of the Plan to their Eligible Employees. The Participating Corporations
in the Plan shall be designated by the Board from time to time. Offering periods
for Eligible Employees of each Corporate Affiliate will be treated as separate
offering periods under the Plan.


N.    PLAN shall mean the Corporation's 2000 Employee Stock Purchase Plan, as
set forth in this document.


O.    PLAN ADMINISTRATOR shall mean the committee of two (2) or more Board
members appointed by the Board to administer the Plan.


P.    PURCHASE DATE shall mean the last business day of each Purchase Interval.
The initial Purchase Date was October 31, 2000.


Q.    PURCHASE INTERVAL shall mean each successive six (6)-month period within
the offering period at the end of which there shall be purchased shares of
Common Stock on behalf of each Participant.


R.    UNDERWRITING AGREEMENT shall mean the agreement between the Corporation
and the underwriter or underwriters managing the initial public offering of the
Common Stock.





A-3.